Citation Nr: 1547140	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating greater than 20 percent for left ankle sprain with osteoarthritis. 
 
 2. Entitlement to an initial compensable rating for temporomandibular joint (TMJ) syndrome. 
 
 3. Entitlement to an initial compensable for dyssomnia. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from July 2001 to July 2010. 

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the disabilities which are the subject of appeal and assigned initial ratings. 

It appears that the mailing address that VA has on record for the Veteran is incorrect, and he has not advised VA of his new location.  Multiple efforts were made by the AOJ during the appeal period to ascertain the Veteran's current mailing address to no avail.  The Veteran has a duty to keep VA apprised of his mailing address.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (holding that the burden is on the appellant to keep VA apprised of his or her whereabouts); see also Wood v. Derwinski, "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991).  Indeed, the Veteran has an obligation to keep VA apprised of his whereabouts, including his current address. See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, then VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board remanded this appeal in January 2014 for the purpose of identifying and obtaining outstanding treatment notes and scheduling additional VA examinations.  The Veteran was contacted for additional information about his treatment and VA examinations were scheduled.  The Veteran did not respond to the request or attend the examinations, apparently because he had not provided VA with his most recent mailing address.  In this regard, the Board notes that the Court has held that a Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  In light of these circumstances, the Board determines that the RO/AMC substantially complied with the Board's January 2014 remand and adjudication of the claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 



FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected left ankle sprain with osteoarthritis is manifested by, at worst, marked limitation of motion of plantar flexion to 45 degrees and dorsiflexion to 5 degrees.

2.  The record evidence shows that the Veteran's service-connected TMJ dysfunction is manifested by, at worst, inter-incisal opening to 47 mm and lateral movement to 10 mm.

3.  The record evidence shows that the Veteran's service-connected dyssomnia results in subjective complaints of irritability, loss of energy, motivation, concentration, and interest, as well as periods of depression without occupational or social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for residuals of a left ankle sprain with osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5003-5271 (2015).

2. The criteria for an initial compensable rating for TMJ syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.150, DC 9999-9905 (2015).

3. The criteria for an initial compensable rating for dyssomnia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9499-9410 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record shows that the Veteran was provided complete VCAA notice in March 2010 through the Benefits Delivery at Discharge program.  Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial AOJ adjudication of the claims. 

VA also has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The report of a January 2010 sleep study and the reports of March 2010 and April 2010 QTC examinations were reviewed by both the AOJ and the Board.  As noted in the Introduction, the Veteran identified private treatment, but did not respond to requests that he submit or authorize release of those records.  Thus, the Board determines that the VA has fulfilled its duty to assist the Veteran in obtaining outstanding treatment records.  See Wood, 1 Vet. App. at 193.  The Veteran also did not attend the VA examinations scheduled in October 2014.  VA is not obligated to provide the Veteran with further opportunities for a VA examination without a showing of good cause for his absence.  The Veteran has offered no good cause explanation with regard to his not attending the examinations.  Therefore, the claims will be evaluated on the basis of the evidence of record.  38 C.F.R. §3.655 (2015).

With regard to the March 2010 and April 2010 VA examinations, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  None of the examiners states that the claims file was reviewed.  However, nothing suggests that any examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file, including consideration of the Veteran's own statements.  Moreover, it is the findings at the examination that are most salient to the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Left Ankle Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  Painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The words "moderate" "moderately severe," and "marked," as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's service-connected left ankle disability has been assigned a 20 percent rating, pursuant to 38 C.F.R. § 4.71a, DC 5003-5271 (2015), in contemplation of limitation of motion as a result of degenerative arthritis.  Under DC 5003, a 10 percent rating is the maximum that may be assigned for degenerative arthritis without compensable limitation of motion, but a 20 percent rating is available in conjunction with DC 5271 when the limitation of motion due to the arthritis is marked.  A 20 percent rating is the maximum rating available under DC 5271. 

The Veteran reports that he always has tightness and a dull ache in his left ankle when he applies pressure and that the ankle will roll when he is walking, which leads to him limping for five days.  At a March 2010 VA examination, the Veteran reported that he has weakness, stiffness, swelling, giving way, and tenderness in the left ankle.  He indicated that he has flare-ups brought on by physical activity a couple of times per day and lasting for a couple of hours.  The flare-ups were relieved by rest.  Pain at that time was stated to be 8 out of 10.  The Veteran indicated that sometimes he experiences limitation of motion, but he denied functional impairment, as well as treatment, surgery, incapacitation, and joint replacement. 

The examiner observed a normal gait and found no signs of abnormal weight bearing on the feet.  Range of motion was to 5 degrees dorsiflexion and 45 degrees plantar flexion, with pain occurring at 5 degrees dorsiflexion. The examiner indicated that there were no repetitive issues with the ankles, and range of motion was not further limited with repetition.  X-rays showed degenerative osteophyte formation about the talar navicular articulation and ossification of the interosseous membrane.  

The above evidence is the only medical evidence of record.  There is no sign of nonunion or malunion of the ankle joint with impairment in the knee or ankle (DC 5262); ankylosis of the ankle (DC 5270); ankylosis of the subastralgar or tarsal joint (DC 5272); malunion of Os calcis or astragalus (DC 5273); or astragalectomy (DC 5274). Thus, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Based on the above, the Board determines that the preponderance of the evidence is against granting an initial rating greater than 20 percent for the Veteran's service-connected left ankle disability.  The Board has contemplated the Veteran's statements with respect to his symptomatology.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as rolling of the ankle and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that his subjective complaints of pain and pressure are contemplated by the rating assigned.  The Board also notes that any other symptoms, including increased loss of function due to rolling, are insufficiently clinically described to warrant further contemplation of increased or separate ratings based on those manifestations. 

TMJ Syndrome

The Veteran's service-connected left TMJ disability has been assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.150, DC 9999- 9905 (2015).  The Veteran contends that his symptomology is worse than is contemplated under such initial rating. Specifically, he reports that he has sporadic pain in his jaw and pain when eating.  Thus, he argues that a higher rating should be assigned. 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Under 38 C.F.R. § 4.150, DC 9905, 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, DC 9905.  Ratings for limitation of inter-incisal range of motion are not to be combined with ratings for lateral excursion.

The March 2010 dental examination revealed the maxilla to be within normal limits and no abnormal findings of the ramus or palate.  Range of motion was 10 mm lateral excursion to the right and left and 47 mm inter-incisal incursion.  There was no additional loss of motion with repetition.  The examiner noted wear on the Veteran's teeth on either side that indicated grinding and clenching.  

Based on the above, the Board finds that the preponderance of the evidence does not support granting an initial compensable rating for the Veteran's service-connected TMJ syndrome.  Absent lateral excursion to 4 mm or less or inter-incisal motion limited to 40 mm or less, a compensable rating is not warranted.  Consideration also has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2015), as required by Schafrath, 1 Vet. App. at 589.  The Veteran lost three teeth prior to service entrance, along with a loss of masticatory surface, but the evidence does not reflect that the Veteran has lost a portion of his mandible or suffers displacement or nonunion of the mandible.  Thus, a rating under DCs 9901, 9902, 9903, 9904, or 9913, for loss of all and half of the mandible, nonunion of the mandible, and loss of teeth, respectively, is not warranted.  As such, a review of the record does not reveal any additional functional impairment associated with the Veteran's service-connected left TMJ disability so as to warrant consideration of alternate rating codes.

Dysomnia

The Veteran's dysomnia has been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.130, DC 9499-9410 (2015).  The Veteran contends that his symptomatology is worse than contemplated by this rating. 

The regulations establish a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

 The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

 The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

 The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, DC 9411.

Evidence relevant to the appeal includes the report of an April 2010 VA examination.  At that time, the Veteran related that he has problems sleeping as little as five hours a night, seven nights per week.  He denied nightmares, snoring, and breathing problems.  The Veteran reported having low energy during the day, but denied anxiety, tension, or panic attacks, depression, loss of interest, startle response, hypervigilance, intrusive memories, flashbacks, avoidance, or irritability.  He asserted that he has okay concentration and stated that he could do his job well.  The Veteran endorsed the ability bathe, dress, and feed himself, and he described participation in activities like scuba diving, golf, beach-going, and bowling and going out to eat with friends.  He described getting along with his mother, sister, friends, supervisor, and coworkers.  The examiner documented the ability to follow complex instructions.  Speech was normal in rate and tone, spontaneous, and logical.  The examiner related that speech was not pressured and that there was no flight of ideas or loose associations.  The examiner stated that there were no hallucinations, delusions, paranoia, ideas of reference, homicidality or suicidality.  The Veteran was oriented and alert, had good concentration, good recent and remote memory and judgment, and fair insight.  The GAF score assigned was 75-80.

A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disability.  See 38 C.F.R. § 4.126(a).

There is no other competent medical evidence of record.  Even though the record demonstrates that the Veteran is treated for his symptoms, including being prescribed Seroquel, he has not provided VA with the associated treatment notes.  
The Veteran has pointed to the severity of his dyssomnia being indicated by a sleep study that showed he was borderline for two sleep disorders.  The January 2010sleep study indicated the occurrence of a few hypoapneas and respiratory effort related arousals but did not demonstrate the presence of obstructive sleep apnea.  The sleep study report notes reduced sleep efficiency mostly due to early morning awakening, increased awakenings, and absence of slow wave sleep that may be due to psychophysiological factors, as well as shortened REM onset and increased REM sleep as seen in narcolepsy and sleep deprivation.  
Hence, the sleep study corroborates the clinical finding that the Veteran has a psychiatric disorder that affects his sleep, but does not show that the disorder has caused another sleep disorder, or that the Veteran has a sleep disorder diagnosis. 
In his August 2010 notice of disagreement and May 2011 V Form 9, the Veteran endorsed symptoms of irritability, loss of energy, motivation, concentration, and interest, as well as periods of depression, which were manifestations explicitly not found at the April 2010 VA examination.  Moreover, while the Veteran is competent to describe such symptoms, the presence of these manifestations alone does not warrant an increased rating.  The rating evaluations for acquired psychiatric disabilities are based on occupational and social impairment.  38 C.F.R. § 4.130.  None of the Veteran's statements speak to him having any such impairment.  Consequently, the Board finds that the preponderance of the evidence is against granting an initial compensable rating for the Veteran's service-connected dyssomnia.   

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous DCs contained in the Rating Schedule is sufficient. See 38 C.F.R. 
 §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's left ankle disability is manifested by range of motion limited by pain.  His TMJ symptoms include subjective complaints of pain when eating. 
His acquired psychiatric disorder manifests in subjective complaints of irritability, loss of energy, motivation, concentration, and interest, as well as periods of depression.  The applicable rating criteria for these disabilities contemplate such symptoms. 

Moreover, with respect to the second Thun element, the Board notes that the Veteran is employed, and he has not indicated any interference with his work performance as a result of his ankle, TMJ, or psychiatric disabilities.  Further, there is no indication that the Veteran has been hospitalized for these disabilities.  In light of the above, the Board concludes that the Veteran's left ankle disability, TMJ dysfunction, and dyssomnia do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for the service-connected disabilities is denied.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As discussed, the Veteran is employed and has not reported interference with his work or employability resulting from his service-connected disabilities.  Therefore, consideration of a TDIU rating is not necessary.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  There is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for left ankle sprain with osteoarthritis is denied. 
 
Entitlement to an initial compensable rating for temporomandibular joint dysfunction is denied. 
 
Entitlement to an initial compensable rating for dyssomnia is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


